DETAILED ACTION

Amendment
	Acknowledgment is made of Amendment filed July 5, 2022.  Claim 5 is canceled.  Claims 1 and 7 are amended.  Claims 1-4 and 6-10 are pending.  

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lamp capable of radiating radial pattern, comprising a base, wherein the lamp capable of radiating radial pattern further comprises: a transparent lampshade covered on the base and provided with a plurality of outer convex lens portions protruding outwardly on its peripheral side, wherein an inner recess is provided between every two adjacent outer convex lens portions; a luminous lamp assembly arranged on a peripheral side of the base and located between the base and the transparent lampshade, wherein the luminous lamp assembly is provided with a plurality of luminous lamp beads, each of the luminous lamp beads is arranged corresponding to each of the inner recesses, so that the light emitted by each of the luminous lamp beads respectively enters the outer convex lens portions located on both sides of each corresponding inner recess and then is refracted and converged through the outer convex lens portions on both sides of each inner recess to form a radiation beam located outside the transparent lampshade and gradually shrinking from the inside to the outside; wherein a center position of each luminous lamp bead is arranged collinearly with both a center position of each inner recess and a center position of the transparent lampshade.  The best prior art of record, Tang, discloses the claimed invention but fails to teach or suggest that a center position of each luminous lamp bead is arranged collinearly with both a center position of each inner recess and a center position of the transparent lampshade, nor does Examiner find sufficient reason or motivation to align each luminous bead in Tang with a center position of each inner recess and a center position of the transparent lampshade.  Accordingly, the claim is deemed patentable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875